DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on July 05, 2022.  Claims 2-5, 7-14 and 16-19 are pending.

Claim Rejections - 35 USC § 112

The previous 112(b) rejections have been withdrawn in light of Applicant’s amendment.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites that “the first menu includes a label”.  It is noted that amendment to claim 2, from which claim 5 depends, recites “the first menu including a first label”.  Therefore, as the first menu is already required to have a label, claim 5 does not further limit claim 2.  Similar reasoning applies to claim 14 with respect to claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ma et al. (US 7,986,372) and Kansara et al. (US 2015/0319506).
Regarding claim 2, Ma et al. discloses a method for identifying an individual in a stream of video media content, the method comprising: 
analyzing a stream of video media content to identify at least two objects (“More particularly, thumbnail generator 130 decomposes recorded media content 140 into respective shots (basic semantic units) using one of multiple possible shot boundary detection techniques” at col. 6, line 8; “Thumbnail generator 130 creates thumbnail images 150 representative of the recorded media content (video data)” at col. 5, line 6); 
performing facial recognition on the at least two objects to identify a first individual represented in the video stream of media content (“A user may prefer a thumbnail 150 with one or more dominant frontal faces or main objects, because human faces or specific objects usually deliver more semantics as compared, for example, to image frames that represent plain or cluttered scenes. To take such preferences into consideration, thumbnail generator 130 search for faces in key-frames in the largest cluster using a face detection technique” at col. 7, line 26; though not explicit, the media item will generally contain more than one person or object); 
based at least in part on user information and the facial recognition result, associating a first menu with the first individual represented in the stream of video media content (“At block 208, thumbnail generator module 130 determines whether the largest cluster includes key-frames with a human face. If so, procedure 200 continues at block 210, wherein candidate key-frames are ranked according to facial area. At block 212, thumbnail generator module 130 generates a permanent thumbnail 150 from the key-frame determined to have the largest facial area” at col. 8, line 6; the thumbnail is chosen according to the most dominant face or object as the user prefers such); 
performing facial recognition on the at least two objects to determine that a second individual represented in the stream of video media content (as previously stated, a second person depicted in the media would also have their face detected); 
displaying the stream of video media content, including at least one of the first menu or the second menu (“Temporary and permanent thumbnails 150 are stored in cache 122 in association with corresponding recorded media content 140 so that when UI application 132 and/or EPG application 134 display information about a particular TV program, the corresponding thumbnail is retrieved from cache 122 and presented in a UI screen” at col. 7, line 48; see Figure 1, numeral 142).
Ma et al. does not explicitly disclose that the first menu including a first label that identifies the first individual, performing facial recognition on the at least two objects to determine that a second individual represented in the stream of video media content is not the first individual and based at least in part on the user information and the facial recognition result, associating a second menu with the second individual represented in the stream of video media content, the second including a second label that identifies the second individual.
Kansara et al. teaches a method for identifying an individual in a stream of media content, the method comprising:
analyzing a stream of video media content to identify at least two objects (“At block 202, the process obtains a media item optionally with a static image set. For example, the process retrieves a stream for a first media item 104, 104B, or 104C from among the media items in the CDN” at paragraph 0042, line 3; “At block 354, the CDN 102 delivers a digital video data stream for the specified media item 104 and, if present, the set of static images 105 for that media stream” at paragraph 0064);
performing facial recognition on the at least two objects to identify a first individual represented in the stream of video media content (“Referring first to block 206, the process executes an object recognition process on the first image of the static image set; in various embodiments the object recognition process may be a facial recognition process, image similarity process, feature extraction process, or other method of determining the semantics of an image. The process may be directed to faces of people, locations, buildings, landscapes, objects, vehicles, or any other recognizable item in an audiovisual program that may result in useful metadata” at paragraph 0043, line 6; though not explicit, the media item will generally contain more than one person or object);
based at least in part on user information and the facial recognition result (“At block 208, the process tests whether a face was recognized. If so, then at block 210 the process may obtain metadata from a talent database” at paragraph 0044, line 1), associating a first menu with the first individual represented in the stream of video media content, the first menu including a first label that identifies the first individual (“In an embodiment, when the time point represented by play head indicator 320 is at a point that matches or is near to the time value in the metadata for the media item 104 that has been downloaded, metadata display logic 132 is configured to cause displaying a sub panel 305, which may be superimposed over the catalog display 302 or displayed in a tiled or adjacent manner. For purposes of illustrating a clear example, FIG. 3B depicts a sub panel for an actress who appears in the media item 104 at the time position indicated by play head indicator 320. In this example, sub panel 305 comprises a thumbnail image 310 depicting the actress, and a data region 312 that displays basic data such as a name and character name. In an embodiment, sub panel 305 may comprise box art images 314A, 314B representing other movies or programs in which the same actress appears. The box art images 314A, 314B may be determined dynamically based upon querying a media item catalog or the recommendations system via the control computer 106 to obtain information about other movies or programs in which the same actor has appeared, and/or to obtain recommendations of other movies or programs that contain the same actor or that are similar to the current media item 104. In an embodiment, sub panel 305 may comprise a detail panel 316 that presents a biographical sketch or other metadata about the individual. In an embodiment, detail panel 316 is scrollable to enable viewing data that overflows the panel” at paragraph 0078); 
performing facial recognition on the at least two objects to determine that a second individual represented in the stream of video media content is not the first individual (as previously stated, a second person depicted in the media would also have their face recognized; as shown above, the metadata is retrieved based upon the recognized person, so for an actor different than the first recognized face, it will acknowledged that this is a different person);
based at least in part on the user information (“In this manner, the metadata display logic 132 may enable the control computer 106 to receive data indicating what categories of information the user is attracted to or interacts with to the greatest extent; this input may be used to further personalize content that is suggested to the user using recommendations system 150, for example. Moreover, metadata display logic 132 and metadata interaction analysis logic 118 at control computer 106 may form a feedback loop by which the content shown at the mobile computing device 130 is filtered and made more meaningful by showing the kind of content that the user has previously interacted with while not showing sub panels or windows for metadata that was not interesting to the user in the past” at paragraph 0075, second to last sentence) and the facial recognition result, associating a second menu with the second individual represented in the stream of video media content, the second including a second label that identifies the second individual (therefore, as the displayed data as depicted in Figure 3B depends on the recognized actor, a different data window is displayed for the second actor); and 
displaying the stream of video media content, including at least one of the first menu or the second menu (the data window at numeral 312 in Figure 3B is updated according to the actor recognized in the scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the metadata display and analysis as taught by Kansara et al. in the system of Ma et al. to present the user with additional information about the actors included in the media item.
Regarding claim 3, the Ma et al. and Kansara et al. combination discloses a method further comprising associating the first menu with the first individual based at least on user interests (“A user may prefer a thumbnail 150 with one or more dominant frontal faces or main objects, because human faces or specific objects usually deliver more semantics as compared, for example, to image frames that represent plain or cluttered scenes” Ma et al. at col. 7, line 26; “In this manner, the metadata display logic 132 may enable the control computer 106 to receive data indicating what categories of information the user is attracted to or interacts with to the greatest extent; this input may be used to further personalize content that is suggested to the user using recommendations system 150, for example. Moreover, metadata display logic 132 and metadata interaction analysis logic 118 at control computer 106 may form a feedback loop by which the content shown at the mobile computing device 130 is filtered and made more meaningful by showing the kind of content that the user has previously interacted with while not showing sub panels or windows for metadata that was not interesting to the user in the past” Kansara et al. at paragraph 0075, second to last sentence).
Regarding claim 4, the Ma et al. and Kansara et al. combination discloses a method wherein the first menu includes an image from a database (“At block 208, thumbnail generator module 130 determines whether the largest cluster includes key-frames with a human face. If so, procedure 200 continues at block 210, wherein candidate key-frames are ranked according to facial area. At block 212, thumbnail generator module 130 generates a permanent thumbnail 150 from the key-frame determined to have the largest facial area” Ma et al. at col. 8, line 6; “In this example, sub panel 305 comprises a thumbnail image 310 depicting the actress, and a data region 312 that displays basic data such as a name and character name. In an embodiment, sub panel 305 may comprise box art images 314A, 314B representing other movies or programs in which the same actress appears” Kansara et al. at paragraph 0078, line 10).
Regarding claim 5, Kansara et al. discloses a method wherein the first menu includes a label (“In this example, sub panel 305 comprises a thumbnail image 310 depicting the actress, and a data region 312 that displays basic data such as a name and character name” Kansara et al. at paragraph 0078, line 10).
Regarding claim 7, Ma et al. discloses a method wherein performing facial recognition is performed locally on the same device that displays the stream of video media content (“Client device 102 is also equipped with an audio/video output 116 that provides audio and video data to display 104, or to other devices that process and/or display, or otherwise render, the audio and video data” at col. 4, line 15; “One or more application programs can be stored in program memory and executed by the processor(s) 114. Representative applications shown in FIG. 1 include thumbnail generator 130, user interface (UI) application 132” at col. 4, line 35).
Regarding claim 8, the Ma et al. and Kansara et al. combination discloses a method wherein associating the first menu with the first individual is related to an image size of the first individual (“A user may prefer a thumbnail 150 with one or more dominant frontal faces or main objects, because human faces or specific objects usually deliver more semantics as compared, for example, to image frames that represent plain or cluttered scenes. To take such preferences into consideration, thumbnail generator 130 search for faces in key-frames in the largest cluster using a face detection technique” Ma et al. at col. 7, line 26).
Regarding claim 9, the Ma et al. and Kansara et al. combination discloses a method wherein the first menu identifies the first individual (“In this example, sub panel 305 comprises a thumbnail image 310 depicting the actress, and a data region 312 that displays basic data such as a name and character name” Kansara et al. at paragraph 0078, line 10).
Regarding claim 10, the Ma et al. and Kansara et al. combination discloses a method wherein the first menu includes a logo (looking at Figure 8 of Kansara et al., the display includes the Spotify and Rdio logos in the top portion of the display window).
Regarding claim 11, Ma et al. discloses a system for identifying an individual in a stream of video media content, the system comprising: 
at least one processor (“Client device 102 also includes one or more processors 114 which process various instructions to control operation of client device 102” at col. 4, line 9); and 
memory accessible to the at least one processor, the memory storing instructions that, upon execution by the at least one processor (“The recording media 120 may be implemented in many ways using various non-volatile storage media, such as hard disk drives, RAID systems, recordable and/or rewritable discs, and so forth. Cache 122 can be implemented, for example, as random access memory (RAM) for faster access during data processing in client device 102. Although not shown, client device may further include one or more data memory components as well as a program memory to store applications” at col. 4, line 26), causes the at least one processor to perform operations to:
analyze a stream of video media content to identify at least two objects (“More particularly, thumbnail generator 130 decomposes recorded media content 140 into respective shots (basic semantic units) using one of multiple possible shot boundary detection techniques” at col. 6, line 8; “Thumbnail generator 130 creates thumbnail images 150 representative of the recorded media content (video data)” at col. 5, line 6); 
perform facial recognition on the at least two objects to identify a first individual represented in the stream of video media content (“A user may prefer a thumbnail 150 with one or more dominant frontal faces or main objects, because human faces or specific objects usually deliver more semantics as compared, for example, to image frames that represent plain or cluttered scenes. To take such preferences into consideration, thumbnail generator 130 search for faces in key-frames in the largest cluster using a face detection technique” at col. 7, line 26; though not explicit, the media item will generally contain more than one person or object); 
based at least in part on user information and the facial recognition result, associate a first menu with the first individual represented in the stream of video media content (“At block 208, thumbnail generator module 130 determines whether the largest cluster includes key-frames with a human face. If so, procedure 200 continues at block 210, wherein candidate key-frames are ranked according to facial area. At block 212, thumbnail generator module 130 generates a permanent thumbnail 150 from the key-frame determined to have the largest facial area” at col. 8, line 6; the thumbnail is chosen according to the most dominant face or object as the user prefers such); 
perform facial recognition on the at least two objects to determine that a second individual represented in the stream of video media content (as previously stated, a second person depicted in the media would also have their face detected); 
display the stream of video media content, including at least one of the first menu or the second menu (“Temporary and permanent thumbnails 150 are stored in cache 122 in association with corresponding recorded media content 140 so that when UI application 132 and/or EPG application 134 display information about a particular TV program, the corresponding thumbnail is retrieved from cache 122 and presented in a UI screen” at col. 7, line 48; see Figure 1, numeral 142).
Ma et al. does not explicitly disclose that the first menu including a first label that identifies the first individual, performing facial recognition on the at least two objects to determine that a second individual represented in the stream of video media content is not the first individual and based at least in part on the user information and the facial recognition result, associating a second menu with the second individual represented in the stream of video media content, the second including a second label that identifies the second individual.
Kansara et al. teaches a system for identifying an individual in a stream of media content, the system comprising: 
at least one processor (“Various forms of media may be involved in carrying one or more sequences of one or more instructions to processor 604 for execution” at paragraph 0100, line 1); and 
memory accessible to the at least one processor, the memory storing instructions that, upon execution by the at least one processor (“Bus 602 carries the data to main memory 606, from which processor 604 retrieves and executes the instructions” at paragraph 0100, second to last sentece), causes the at least one processor to perform operations to:
analyze a stream of video media content to identify at least two objects (“At block 202, the process obtains a media item optionally with a static image set. For example, the process retrieves a stream for a first media item 104, 104B, or 104C from among the media items in the CDN” at paragraph 0042, line 3; “At block 354, the CDN 102 delivers a digital video data stream for the specified media item 104 and, if present, the set of static images 105 for that media stream” at paragraph 0064);
perform facial recognition on the at least two objects to identify a first individual represented in the stream of video media content (“Referring first to block 206, the process executes an object recognition process on the first image of the static image set; in various embodiments the object recognition process may be a facial recognition process, image similarity process, feature extraction process, or other method of determining the semantics of an image. The process may be directed to faces of people, locations, buildings, landscapes, objects, vehicles, or any other recognizable item in an audiovisual program that may result in useful metadata” at paragraph 0043, line 6; though not explicit, the media item will generally contain more than one person or object);
based at least in part on user information and the facial recognition result (“At block 208, the process tests whether a face was recognized. If so, then at block 210 the process may obtain metadata from a talent database” at paragraph 0044, line 1), associate a first menu with the first individual represented in the stream of video media content, the first menu including a first label that identifies the first individual (“In an embodiment, when the time point represented by play head indicator 320 is at a point that matches or is near to the time value in the metadata for the media item 104 that has been downloaded, metadata display logic 132 is configured to cause displaying a sub panel 305, which may be superimposed over the catalog display 302 or displayed in a tiled or adjacent manner. For purposes of illustrating a clear example, FIG. 3B depicts a sub panel for an actress who appears in the media item 104 at the time position indicated by play head indicator 320. In this example, sub panel 305 comprises a thumbnail image 310 depicting the actress, and a data region 312 that displays basic data such as a name and character name. In an embodiment, sub panel 305 may comprise box art images 314A, 314B representing other movies or programs in which the same actress appears. The box art images 314A, 314B may be determined dynamically based upon querying a media item catalog or the recommendations system via the control computer 106 to obtain information about other movies or programs in which the same actor has appeared, and/or to obtain recommendations of other movies or programs that contain the same actor or that are similar to the current media item 104. In an embodiment, sub panel 305 may comprise a detail panel 316 that presents a biographical sketch or other metadata about the individual. In an embodiment, detail panel 316 is scrollable to enable viewing data that overflows the panel” at paragraph 0078); 
perform facial recognition on the at least two objects to determine that a second individual represented in the stream of video media content is not the first individual (as previously stated, a second person depicted in the media would also have their face recognized; as shown above, the metadata is retrieved based upon the recognized person, so for an actor different than the first recognized face, it will acknowledged that this is a different person);
based at least in part on the user information (“In this manner, the metadata display logic 132 may enable the control computer 106 to receive data indicating what categories of information the user is attracted to or interacts with to the greatest extent; this input may be used to further personalize content that is suggested to the user using recommendations system 150, for example. Moreover, metadata display logic 132 and metadata interaction analysis logic 118 at control computer 106 may form a feedback loop by which the content shown at the mobile computing device 130 is filtered and made more meaningful by showing the kind of content that the user has previously interacted with while not showing sub panels or windows for metadata that was not interesting to the user in the past” at paragraph 0075, second to last sentence) and the facial recognition result, associate a second menu with the second individual represented in the stream of video media content, the second including a second label that identifies the second individual (therefore, as the displayed data as depicted in Figure 3B depends on the recognized actor, a different data window is displayed for the second actor); and 
display the stream of video media content, including at least one of the first menu or the second menu (the data window at numeral 312 in Figure 3B is updated according to the actor recognized in the scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the metadata display and analysis as taught by Kansara et al. in the system of Ma et al. to present the user with additional information about the actors included in the media item.
Regarding claim 12, the Ma et al. and Kansara et al. combination discloses a system wherein the instructions, that, upon execution by the at least one processor, further cause the at least one processor to associate the first menu with the first individual based at least on user interests (“A user may prefer a thumbnail 150 with one or more dominant frontal faces or main objects, because human faces or specific objects usually deliver more semantics as compared, for example, to image frames that represent plain or cluttered scenes” Ma et al. at col. 7, line 26; “In this manner, the metadata display logic 132 may enable the control computer 106 to receive data indicating what categories of information the user is attracted to or interacts with to the greatest extent; this input may be used to further personalize content that is suggested to the user using recommendations system 150, for example. Moreover, metadata display logic 132 and metadata interaction analysis logic 118 at control computer 106 may form a feedback loop by which the content shown at the mobile computing device 130 is filtered and made more meaningful by showing the kind of content that the user has previously interacted with while not showing sub panels or windows for metadata that was not interesting to the user in the past” Kansara et al. at paragraph 0075, second to last sentence).
Regarding claim 13, the Ma et al. and Kansara et al. combination discloses a system wherein the first menu includes an image from a database (“At block 208, thumbnail generator module 130 determines whether the largest cluster includes key-frames with a human face. If so, procedure 200 continues at block 210, wherein candidate key-frames are ranked according to facial area. At block 212, thumbnail generator module 130 generates a permanent thumbnail 150 from the key-frame determined to have the largest facial area” Ma et al. at col. 8, line 6; “In this example, sub panel 305 comprises a thumbnail image 310 depicting the actress, and a data region 312 that displays basic data such as a name and character name. In an embodiment, sub panel 305 may comprise box art images 314A, 314B representing other movies or programs in which the same actress appears” Kansara et al. at paragraph 0078, line 10).
Regarding claim 14, Kansara et al. discloses a system wherein the first menu includes a label (“In this example, sub panel 305 comprises a thumbnail image 310 depicting the actress, and a data region 312 that displays basic data such as a name and character name” Kansara et al. at paragraph 0078, line 10).
Regarding claim 16, Ma et al. discloses a system wherein performing facial recognition is performed locally on the same device that displays the stream of video media content (“Client device 102 is also equipped with an audio/video output 116 that provides audio and video data to display 104, or to other devices that process and/or display, or otherwise render, the audio and video data” at col. 4, line 15; “One or more application programs can be stored in program memory and executed by the processor(s) 114. Representative applications shown in FIG. 1 include thumbnail generator 130, user interface (UI) application 132” at col. 4, line 35).
Regarding claim 17, the Ma et al. and Kansara et al. combination discloses a system wherein associating the first menu with the first individual is related to an image size of the first individual (“A user may prefer a thumbnail 150 with one or more dominant frontal faces or main objects, because human faces or specific objects usually deliver more semantics as compared, for example, to image frames that represent plain or cluttered scenes. To take such preferences into consideration, thumbnail generator 130 search for faces in key-frames in the largest cluster using a face detection technique” Ma et al. at col. 7, line 26).
Regarding claim 18, the Ma et al. and Kansara et al. combination discloses a system wherein the first menu identifies the first individual (“In this example, sub panel 305 comprises a thumbnail image 310 depicting the actress, and a data region 312 that displays basic data such as a name and character name” Kansara et al. at paragraph 0078, line 10).
Regarding claim 19, the Ma et al. and Kansara et al. combination discloses a system wherein the first menu includes a logo (looking at Figure 8 of Kansara et al., the display includes the Spotify and Rdio logos in the top portion of the display window).


Response to Arguments

	Summary of Remarks (@ response page labeled 7): “The Examiner cites Ma col 8, line 6 for disclosing a first menu, and Kansara 75 for disclosing first and second menus. Applicant respectfully submits that the menus disclosed by Ma or Kansara fail to disclose or suggest, either the first menu including a first label that identifies the first individual, or the second menu including a second label that identifies the second individual.”

	Examiner’s Response: It is noted that the Examiner has cited paragraph 0078 of Kansara et al. for support of the menus as noted in the Non-Final and current Final Office Actions.  Furthermore, in this paragraph as noted in the rejections of claims 1, 5, 11 and 14, Kansara et al discloses that the actor’s name is identified in the menu window.  This is further exemplified by Figure 3B, where the actor’s name “Jane Doe” is displayed.  This corresponds to a label that identifies the first individual.  A recognition of a second actor, as noted previously, would therefore display that actor’s name accordingly.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662